UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1902



BRENDA C. ARMSTEAD,

                                             Plaintiff - Appellant,

          versus


RONALD L. HOWLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-189-1)


Submitted:   September 30, 2003           Decided:   October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda C. Armstead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda C. Armstead seeks to appeal the district court’s order

accepting the report and recommendation of the magistrate judge and

dismissing her civil complaint.   We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on March

17, 2003. The notice of appeal was filed on July 22, 2003.   Because

Armstead failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we deny her motion for

leave to proceed in forma pauperis and dismiss the appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED


                                  2